EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 8-45, 47, and 49-51 were canceled.
In claim 1, line 13; “description” was changed to -- description, --
In claim 1, line 14; “second geometric description” was changed to -- second geometric description, --.
In claim 2, line 9; “the further reference” was changed to -- the second reference --.
In claim 46, line 14; “second geometric description” was changed to -- second geometric description, --.
In claim 48, line 16; “second geometric description” was changed to -- second geometric description, --.

Claims 1, 46, and 48 were amended in order to clarify the claim language.  Claim 2 was amended in order to clarify the claim language and provide clear antecedent basis for each term used therein.
Claims 8-45, 47, and 49-51 were canceled as being claims non-elected without traverse in the response filed August 6, 2021.  Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement pertaining to non-elected claim 8-45, 47, and 49-51, the election has been treated as an election without traverse.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
May 16, 2022